United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-3172
                        ___________________________

                               Forest Conan Kingcade

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

  Tim Trowbridge, Captain; Brandon Moore, Officer; Mark Dennis, Cpl.; Alan
          Campbell, Officer; Phillip Caldwell, Sgt.; Steven Gregory

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
               for the Eastern District of Missouri - Cape Girardeau
                                  ____________

                            Submitted: January 25, 2017
                             Filed: February 27, 2017
                                  [Unpublished]
                                  ____________

Before SMITH, ARNOLD, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.

       Missouri inmate Forest Conan Kingcade appeals the district court’s adverse
grant of summary judgment in his 42 U.S.C. § 1983 action against six police officers
arising from his arrest in 2014. Viewing the record in a light most favorable to Mr.
Kingcade, and drawing all reasonable inferences in his favor, we reverse in part and
affirm in part. See Cullor v. Baldwin, 830 F.3d 830, 836 (8th Cir. 2016) (de novo
review). Specifically, we conclude that the district court properly granted summary
judgment on Mr. Kingcade’s claims of deliberate indifference. See Corwin v. City
of Independence, Mo., 829 F.3d 695, 698 (8th Cir. 2016) (to establish deliberate
indifference, pretrial detainee must show he suffered from objectively serious medical
need, and that defendants knew of, yet disregarded, that need); Barton v. Taber, 820
F.3d 958, 964 (8th Cir. 2016) (to be objectively serious, medical need must have been
diagnosed by doctor as requiring treatment, or be so obvious that layperson would
easily see necessity for doctor’s attention).

       We disagree with the district court, however, that the claims of excessive force
(and the related failure-to-intervene claims) were barred by Heck v. Humphrey, 512
U.S. 477 (1994). See Colbert v. City of Monticello, Ark., 775 F.3d 1006, 1007 (8th
Cir. 2014) (per curiam) (there is no inherent conflict between finding that police
officers used excessive force in effectuating arrest, and conviction for resisting arrest
and harassment of police officer; state court’s determination that individual resisted
lawful arrest may coexist with finding that officers used excessive force to subdue
him). Accordingly, we affirm the grant of summary judgment on the deliberate-
indifference claims, but we reverse as to the claims of excessive force and failure to
intervene, and as to those claims, we remand for further proceedings consistent with
this opinion.1
                        ______________________________




      1
          Mr. Kingcade has affirmatively waived his remaining claim.

                                          -2-